Name: 82/339/EEC: Commission Decision of 7 May 1982 authorizing the Italian Republic to permit temporarily the marketing of rice seed not satisfying the requirements of Council Directive 66/402/EECe (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-03

 Avis juridique important|31982D033982/339/EEC: Commission Decision of 7 May 1982 authorizing the Italian Republic to permit temporarily the marketing of rice seed not satisfying the requirements of Council Directive 66/402/EECe (Only the Italian text is authentic) Official Journal L 153 , 03/06/1982 P. 0030 - 0030*****COMMISSION DECISION of 7 May 1982 authorizing the Italian Republic to permit temporarily the marketing of rice seed not satisfying the requirements of Council Directive 66/402/EEC (Only the Italian text is authentic) (82/339/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 81/561/EEC (2), and in particular Article 17 thereof, Having regard to the request submitted by the Italian Republic, Whereas in Italy the production of basic seed of rice (Oryza sativa L.) of the variety Balilla a grana grossa which satisfies the requirements concerning the maximum number of red grains prescribed by Directive 66/402/EEC has been insufficient in 1981 and is therefore not adequate to meet that country's needs; Whereas this demand cannot satisfactorily be met from basic seed meeting all the requirements laid down in the said Directive from other Member States or from non-member countries; Whereas the Italian Republic should therefore be authorized, during the period expiring on 30 June 1982, to permit the marketing of rice seed of the category of the 'basic seed' of the variety Balilla a grana grossa which satisfies less stringent requirements concerning the maximum number of red grains; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized to permit the marketing in its territory, during the period expiring on 30 June 1982, of rice seed (Oryza sativa L.) of the category of 'basic seed' of the variety Balilla a grana grossa which does not satisfy the requirements set out in Annex II to Directive 66/402/EEC with regard to the maximum number of red grains, under the following conditions: (a) the quantity shall not exceed 21;5 tonnes; (b) the number of red grains per 500 grams shall not exceed four; (c) the official label shall bear the following endorsements: - 'Maximum number of red grains: four per 500 grams', - 'Intended exclusively for marketing in Italy'. Article 2 The Italian Republic shall notify the Commission, before 31 October 1982, of the quantity of seed satisfying less stringent requirements approved for marketing in its territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 7 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 203, 23. 7. 1981, p. 52.